     Case 2:18-cv-02137-PSG-JC Document 15 Filed 02/24/21 Page 1 of 2 Page ID #:210



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
10    JODEE CHAVELL GARRETT, SR.,                 Case No. 2:18-cv-02137-PSG-JC

11
                          Plaintiff,
                     v.                           ORDER ACCEPTING FINDINGS,
12                                                CONCLUSIONS, AND
      CORRECTIONAL OFFICER GRANT,                 RECOMMENDATIONS OF
13    et al.,                                     UNITED STATES MAGISTRATE
                                                  JUDGE
14                        Defendants.
15
16         The Court has conducted the review required by 28 U.S.C. § 636 and accepts
17   the findings, conclusions and recommendation of the Magistrate Judge reflected in
18   the January 13, 2021 Report and Recommendation of United States Magistrate
19   Judge (“Report and Recommendation”), including the Magistrate Judge’s December
20   3, 2020 Order (“December Order”) which has been incorporated therein by
21   reference.
22         THE COURT HEREBY FINDS AND ORDERS:
23         1.     This Court’s July 18, 2018 Order (“July Order”) (Docket No. 7) and
24   the Magistrate Judge’s December Order (Docket No. 12) adequately and properly
25   notified plaintiff of the deficiencies in the Complaint and the First Amended

26
     Complaint and afforded plaintiff an opportunity to amend effectively. The Court
     Case 2:18-cv-02137-PSG-JC Document 15 Filed 02/24/21 Page 2 of 2 Page ID #:211



 1   agrees with and adopts the December Order and finds that this Court properly
 2   dismissed the Complaint and the Magistrate Judge properly dismissed the First
 3   Amended Complaint with leave to amend for the reasons discussed in the July and
 4   December Orders.
 5         2.     For the reasons explained in the July and December Orders, the
 6   Complaint and First Amended Complaint fail to state a claim for relief against any

 7
     defendant. The Court deems plaintiff’s failure to file any response to the December
     Order plaintiff’s admission that amendment of the First Amended Complaint is
 8
     futile. The Court dismisses this action based upon plaintiff’s failure to state a claim.
 9
           3.     Having considered the public’s interest in expeditious resolution of
10
     litigation, the Court’s need to manage its docket, the risk of prejudice to defendants,
11
     the public policy favoring disposition of cases on their merits, and the availability of
12
     less drastic alternatives, the Court finds that such factors weigh in favor of
13
     dismissing this action based upon plaintiff’s failure to comply with the December
14
     Order and his failure to prosecute and dismisses this action on such bases.
15
           4.     The Clerk shall serve copies of this Order and the Judgment herein on
16
     plaintiff and any counsel of record for defendants.
17
           IT IS SO ORDERED.
18
19   DATED: ___February 24, 2021______________
20
21                                    ___________________________________
22                                    HONORABLE PHILIP S. GUTIERREZ
                                      CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
                                                2
